Citation Nr: 1732329	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  13-27 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for cervical spine disability.

3.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel



INTRODUCTION

The Veteran had active service from July 1980 to April 1990.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran's claims file is a "paperless" claims file.  All records in the Veteran's case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).

If the agency of original jurisdiction (AOJ) receives a substantive appeal on or after February 2, 2013, and the claimant or the claimant's representative submits evidence to either the AOJ or the Board for consideration in connection with the issues on appeal, such evidence shall be subject to initial review by the Board unless the claimant or the claimant's representative requests in writing that the AOJ initially review such evidence.  Section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law 112-154 (amending 38 U.S.C. § 7105 by adding new paragraph (e)).  Here, the Veteran submitted his substantive appeal in September 2013.  Since the most recent Supplemental Statement of the Case (SSOC), the Veteran has submitted new evidence.  The Veteran and the Veteran's representative has not requested in writing that the AOJ initially review such evidence.  Therefore, initial review by the AOJ is considered waived for new evidence received since the issuance of the SSOC.  

The issue of entitlement to helpless child benefits on behalf of Veteran's daughter has been raised by the record in May 2014 and noted in the July 2017 rating code sheet, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran claims that his sleep apnea began during his military service.  In a March 2017 statement, the Veteran explained that during service, he had a hard time falling asleep and resting well.  His friends told him that he snored and that he could not do guard duty because his snoring would alert the enemy.  The Veteran was diagnosed with obstructive sleep apnea in January 2014.  An October 2013 VA treatment record notes that the reasons he was tested for sleep apnea was because of snoring, daytime somnolence and that someone witnessed the Veteran experiencing sleep apnea.  The Veteran received a VA examination in October 2011 for his claimed sleep apnea, but the examiner did not conduct a sleep study and instead provided an opinion that the Veteran did not have a diagnosis of sleep apnea because he had never been diagnosed with sleep apnea.  The Board finds the examination and opinion to be inadequate.  Also since the time of the examination, the Veteran has been diagnosed with sleep apnea.  See Sleep Study, January 2014.  The Board finds that an adequate examination should be obtained as to whether his current sleep apnea is related to his military service.

The Veteran claims that his neck disability is related to his military service.  Although the Veteran received a VA examination in October 2011, several records have been added to the file since that time, including a June 2013 MRI report and several lay statements by his friends and family.  The Board finds that a new VA examination is needed, so that the examiner can review all of the recent evidence and hear the Veteran's detailed report of when and how his disability began and symptoms he has experienced since service.

The Veteran also claims that his headache disability is related to service.  A February 2014 VA treatment record notes that the Veteran's neck pain was related to headaches and left arm problems.  Although the Veteran received a VA examination in October 2011 for his headaches disorder, the examiner only made a determination of whether the Veteran had migraines and did not determine if he had any other type of chronic headache disorder related to his military service.  The examiner also did not consider if the Veteran had a headache disorder as secondary to his cervical spine disability.  Therefore, a VA examination is needed to determine if the Veteran's headache disorder is related to his military service or to his cervical spine disability.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records since November 2016 and associate them with the claims file.

2.  After item #1 has been completed, schedule a VA examination to determine the nature and etiology of the Veteran's claimed sleep apnea.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.

All indicated studies should be performed.  With respect to the Veteran's current sleep apnea diagnosis, the examiner should provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that sleep apnea is related to service, to include any disease or injury in service.

The medical professional's attention is directed to the January 2014 sleep study noting a diagnosis of sleep apnea, the October 2013 VA treatment record noted that the reason he was tested for sleep apnea was because someone witnessed sleep apnea, snoring and daytime somnolence and the March 2017 statement by the Veteran that he had a hard time falling asleep and resting well during service. During service, his friends told him that he snored and that he could not do guard duty because his snoring would alert the enemy.

Note that the lack of documented treatment in service, which is something to consider, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

3.  After item #1 has been completed, schedule a VA examination to determine the nature and etiology of the Veteran's claimed cervical spine disability.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.

All indicated studies should be performed.  With respect to the Veteran's current cervical spine diagnosis, the examiner should provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that a cervical spine disability is related to any disease or injury in service.  

The examiner's attention is directed to the 1982, 1984 service treatment records noting treatment for the neck.  In March 2012, the Veteran reported that he did not go to the doctor too much during service so not to appear to be a "cry baby" and complain too much.  He also explained that since service he could not go to regular doctors due to his financial circumstances.  A June 2013 MRI noted central protrusion of C5-C6 disc and is impressing upon the cord.  And October x-ray noted moderate to severe degenerative disc disease at C4-C5, C5-C6 and C6-C7.  There was prominent spurring anteriorly at C5-C6.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

4.  After item #1 has been completed, schedule a VA examination to determine the nature and etiology of the Veteran's claimed headache disability.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.

All indicated studies should be performed.  With respect to any current headache diagnosis, the examiner should provide the following opinions:

(a)  Is it at more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that a headache disability is related to any disease or injury in service.

(b)  Is it at more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that a headache disability is related his cervical spine disability.  

The examiner's attention is directed to a June 1985 service treatment record noting a diagnosis of tension headaches and the July 1985 following-up treatment.  The examiner's attention is directed to the February 2014 VA treatment record noting neck pain is related to headaches and left arm.  

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding. The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner  offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

5.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

6.  Upon completion of the examinations ordered above, review the examination reports to ensure that they address the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

7.  Readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)









This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


